Citation Nr: 0806875	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-23 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to an increased rating for service connected 
diabetes mellitus, currently evaluated at 20 percent.

3.	Entitlement to assignment of an initial rating in excess 
of 10 percent for service connected hypertension.  


REPRESENTATION

Appellant represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 



INTRODUCTION

The veteran served on active duty from November 1961 to March 
1966, March 1968 to February 1974 and September 1987 to July 
1999.  He is the recipient of numerous commendations, to 
include the Vietnam Service Medal (VSM), Republic of Vietnam 
Campaign Medal (RVCM), Air Force Longevity Service Award with 
one Bronze Star and Oak Leaf Cluster (AFLSA w/1B OLC), Air 
Force Good Conduct Medal with two Bronze Stars and Oak Leaf 
Cluster (AFGCM w/2B OLC), and the Air Force Expeditionary 
Medal (AFEM).  
 
This matter is before the Board of Veterans' Appeals (Board) 
from two decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  In the 
first decision, issued in September 2002, the RO denied 
service connection for PTSD and granted service connection 
for hypertension, evaluating it at 10 percent.  It issued a 
notice of the decision in September 2002 and the veteran 
timely filed a Notice of Disagreement (NOD) in October 2002, 
wherein he objected to the denial of service connection for 
PTSD and the 10 percent rating for hypertension.  The RO 
supplied a Statement of the Case (SOC) in April 2004.   

In the second decision and notice of decision, issued in 
February 2003, the RO denied an increased rating in excess of 
20 percent for service connected diabetes mellitus.  The 
veteran thereafter timely filed an NOD in April 2003, 
challenging the 20 percent rating, and then, in April 2004 
the RO provided an SOC.

In July 2004 the veteran timely filed a substantive appeal as 
to all three issues.

The veteran requested a videoconference hearing on this 
matter, which was held in October 2004 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.  

In January 2005 the Board remanded the case for additional 
development, to include providing proper Veterans Claims 
Assistance Act (VCAA) notice; attempting to verify the 
veteran's claimed in-service stressors; obtaining VA medical 
treatment records; and conducting any other necessary 
development.  The Appeals Management Center (AMC)/RO supplied 
an SSOC in July 2007.

The Board finds that the AMC/RO complied with the January 
2005 Remand directive, and therefore the Board may proceed 
with its review of the appeal.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting Board's duty to "insure [the 
RO's] compliance" with the terms of its remand orders).

The veteran's claim for service connection for PTSD and an 
issue of whether there are any complications of diabetes that 
warrant a separate compensable or noncompoensable rating, to 
include peripheral neuropathy of the fingers, are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide or failed to provide in a timely 
fashion, any resulting prejudice has been rebutted.

2.	The veteran's service-connected diabetes mellitus has 
required oral medication, insulin and a diabetic or 
restricted diet, but it does not necessitate a regulation 
of activities, nor is it manifested by episodes of 
ketoacidosis or hypoglycemic reactions.

3.	The veteran's service connected hypertension is manifested 
by diastolic pressure ranging from 58 to 88, and systolic 
pressure from 114 to 130, but not by diastolic pressure 
predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  


CONCLUSIONS OF LAW

1.	The criteria for an increased rating for service connected 
diabetes mellitus in excess of 20 percent have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2007).
  
2.	The criteria for an initial or staged rating in excess of 
10 percent for service connected hypertension have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2005 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claims, and of the information it did not 
provide, any resulting prejudice has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that, in the context of service 
connection claims and initial higher rating claims, VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id., at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  

Further, as recently held by the Court in Vasquez-Flores v. 
Peake, -- Vet. App. --, 2008 WL 239951, in terms of an 
increased rating claim, VCAA duties require: (1) that VA 
inform the claimant that to substantiate an increased rating 
claim, he must provide (or ask the Secretary to obtain) 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that the 
worsening has had on the claimant's employment and daily 
life; (2) that VA will determine a disability rating by 
applying relevant Diagnostic Codes, which typically range 
from zero percent to 100 percent, based on the nature of the 
symptoms of the disability, severity, duration, and impact 
upon employment and daily life; and (3) that VA apprise the 
claimant of the types of medical and lay evidence that he may 
offer (or ask the Secretary to obtain) to support an 
increased rating claim, such as, competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id., at *4.  In addition, the Vazquez Court 
noted that if the Diagnostic Code under which the claimant 
had been rated contains criteria for a higher disability 
rating that he could not satisfy by demonstrating merely a 
noticeable worsening and accompanying impact on employment 
and daily life, but could only demonstrate such worsening by 
providing certain test results or specific measurements, VA 
must provide at least general notice of this requirement.  
Id.     

The March 2005 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claims, namely, proof that his service 
connected disabilities were worse than rated.  It indicated 
that such proof could take the form of doctor's statements, 
laboratory test results, and personal or other lay 
statements.  This correspondence clearly disclosed VA's duty 
to obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claims.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession, and 
further supplied the pertinent Diagnostic Codes for rating 
diabetes mellitus and hypertension.  The Board thus finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirement pertaining to 
notification of the manner in which VA assigns effective 
dates, the Board notes that the March 2005 letter did not 
apprise the veteran of this information.  Where such an error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    
          
The Board determines that the presumed prejudice to the 
veteran as a result of the defective Dingess notice has been 
rebutted.  Specifically, the record reflects that neither the 
veteran nor his accredited representative has challenged the 
effective dates assigned, and he further has had the 
opportunity to partake in processing of his claims, as 
reflected by the October 2004 Board hearing.  Under such 
circumstances, the Board determines that any presumed 
prejudice to the veteran has been rebutted.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
September 2002 and February 2003 RO decisions that are the 
subject of this appeal in its March 2005 letter.  
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing this VCAA notice 
together with readjudication of the claims, as demonstrated 
by the July 2007 SSOC.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The veteran thus was not prejudiced by 
any defect in timing, as "the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purposes of deciding his claims, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claims.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these four elements results in a 
necessary medical examination or opinion; a negative response 
to any one element means that the Secretary need not provide 
such an examination or solicit such an opinion.  See 
McLendon, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).    

In the instant case, the Board finds that VA need not furnish 
a medical examination to assess the current severity of the 
veteran's service connected diabetes mellitus or 
hypertension.  The voluminous and recent VA medical records 
contained in the claims file, which track the veteran's 
diabetes mellitus and hypertension, are sufficient to resolve 
the instant appeal, as they have specifically recorded the 
nature of his diabetes mellitus treatment as well as blood 
pressure readings, factors that the pertinent Diagnostic 
Codes use as criteria for rating.  Therefore, VA has no 
further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  (Raised 
claims for service connection for neuropathy of the fingers 
secondary to the veteran's service-connected diabetes, as 
well as the claim for service connection for PTSD, are 
addressed in the remand appended to this decision.)

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Increased Ratings & Initial Higher Ratings

a. Law & Regulations
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to ratings for diabetes mellitus, Diagnostic 
Code 7913 provides for a 20 percent rating when a veteran 
requires insulin and restricted diet; or oral hypoglycemic 
agent and restricted diet.  A veteran whose diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities will receive a 40 percent rating, while a veteran 
who requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, will generate a 60 percent evaluation.  A maximum 100 
percent rating is assigned for diabetes mellitus requiring 
more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated.  

In addition, Note (1) to Diagnostic Code 7913 provides that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating under this Code.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  Note (2) provides that, when 
diabetes mellitus has been conclusively diagnosed, the 
adjudicator is not to request a glucose tolerance test solely 
for rating purposes.  38 C.F.R. § 4.119.

Turning to evaluations for hypertension, Diagnostic Code 7101 
provides the pertinent ratings.  Hypertensive vascular 
disease with diastolic pressure predominantly 100 or more; or 
systolic pressure predominantly 160 or more; or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control, is rated 10 percent disabling.  
Hypertensive vascular disease with diastolic pressure 
predominantly 110 or more; or systolic pressure predominantly 
200 or more, is rated 20 percent disabling.  A veteran will 
receive a 40 percent rating for hypertensive vascular disease 
with diastolic pressure predominantly 120 or more, while a 
maximum 60 percent evaluation is awarded for hypertensive 
vascular disease with diastolic pressure predominantly 130 or 
more.  

Note (1) to Diagnostic Code 7101 provides that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
Note (2) further provides that hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, should be rated as part of the 
condition causing it rather than by a separate rating.  Note 
(3) to Diagnostic Code 7101 provides that hypertension should 
be rated separately from hypertensive heart disease and other 
types of heart disorders.  38 C.F.R. § 4.104.  
 
Fenderson Appeals & Francisco Claims
The Board also recognizes the distinction between a 
circumstance where a veteran challenges an initial disability 
rating (a Fenderson appeal) and where a veteran files a claim 
for an increased rating (a Francisco claim).  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  In the former case, the veteran seeks 
appellate review of the RO's initial disability rating 
because of his dissatisfaction with it; in the latter case, 
the veteran files a new claim, asking the RO to increase the 
disability rating because his disability has worsened since 
the prior rating.  See id.; see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).  Thus, in the latter case, 
the veteran seeks a new, increased disability rating due to 
an alleged change in his condition, while in a Fenderson 
appeal, the veteran objects to the initial disability rating 
granted by the RO as being too low.  In either circumstance, 
the Board may assign separate ratings for separate periods of 
time based on the facts found, a practice known as "staged" 
rating.  Hart v. Mansfield, -- Vet. App.--. 2007 WL 4098218, 
*3 (holding that "staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings"); 
Fenderson, 12 Vet. App. at 126.  Such staged ratings 
"account[] 'for the possible dynamic nature of a disability 
while the claim works its way through the adjudication 
process.'"  Hart, supra (quoting O'Connell v. Nicholson, 21 
Vet. App. 89, 93 (2007)).    
   
In addition, "[w]here there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."  38 C.F.R. § 4.7.  
Also, as with service connection claims, if the evidence 
falls in relative equipoise, the veteran will receive the 
benefit of the doubt in his favor.  Wells, 18 Vet. App. at 
36; Gilbert, 1 Vet. App. at 54.    

b. Factual Background
A February 2000 VA examination indicates that the veteran had 
poorly controlled diabetes mellitus.  

In early July 2000 the veteran's diabetes mellitus was 
uncontrolled.  He experienced the sudden onset of double 
vision and retinal palsy, right eye.  VA clinicians 
determined, however, that he had no sign of retinal 
complications, renal damage or peripheral neuropathy, and the 
double vision had resolved.  As of later July 2000, the 
veteran's diabetes mellitus was stable and he continued to 
have no episodes of hypoglycemia.

In a September 2000 VA note, the clinician described how the 
veteran had had diabetes mellitus for four years and that he 
no longer had diplopia.  The veteran did not have 
hypoglycemia, but he did complain of urinary dripping.  His 
diabetes was uncontrolled at this time.  

A January 2001 VA medical examination indicates that the 
veteran had non-insulin dependent diabetes mellitus, which 
had been diagnosed in 1996.  

In April 2001 a VA clinician determined that the veteran's 
diabetes mellitus was poorly controlled, as secondary to non-
compliance with physicians' directives.  The examiner further 
stated that the veteran did not comprehend the importance of 
keeping his diabetes under control, and noted that the 
veteran's complaints of polyuria, tingling fingers and 
impotence likely were related to his poorly controlled 
diabetes.  At this time, the veteran had not yet begun 
insulin treatment, but used other medication.         

As reflected in a June 2002 VA medical record, the veteran's 
diabetes mellitus continued to be uncontrolled.  The veteran 
had not been taking his medication for about six months.  He 
continued to have complaints of polyuria and finger tingling.  

July 2002 VA medical records convey that the veteran had 
refractive error, presbyopia and diabetes mellitus with 
nonproliferative diabetic retinopathy.  At this time he took 
pills to regulate his diabetes mellitus.  An August 2002 
Addendum indicates that the veteran had diabetes mellitus 
without retinopathy.    

In September 2002, the veteran had a blood pressure of 
128/68, and the clinician noted that his hypertension was 
well-controlled.  The veteran's diabetes, however, was 
uncontrolled at this time, and October 2002 and November 2002 
VA medical reports indicate that the veteran used insulin.  

In January 2003, the veteran's blood pressure was 124/66, and 
his diabetes was under moderate control with insulin and oral 
medications.    

February 2003 VA medical reports note that the veteran had 
diabetes mellitus and hypertension.  He apparently had been 
compliant with his diabetes medication for a year, but that 
this disease was not fully controlled.  The clinician 
emphasized the importance of diet, exercise and weight loss.  

As reflected in an April 2003 VA medical report, the 
veteran's diabetes mellitus did not manifest with 
hypoglycemic reactions or ketoacidosis.  Numbness in the 
fingertips was noted as a neurological symptom, and the 
examiner conveyed that the veteran had just begun using 
insulin.  At this time, the veteran had a blood pressure of 
120/74.  The clinician determined that the veteran's diabetes 
mellitus was under moderate control and that his hypertension 
was under good control.    

In December 2003 the veteran had a blood pressure of 114/58.  
His hypertension was under good control, and his diabetes 
mellitus was under moderate control.  The clinician noted 
that the veteran did not administer his insulin correctly.  

At his October 2004 video conference hearing the veteran 
stated that VA checked his blood pressure about once every 
six months.  Hearing Transcript at 9.  He noted that he took 
insulin and pills to treat his diabetes mellitus, and that he 
was on a restricted diabetic diet.  Hearing Transcript at 10.  
The veteran further indicated that he had numbness in his 
hands and fingers.  Hearing Transcript at 11.    

As of December 2004 the veteran took insulin for his diabetes 
mellitus, which was uncontrolled at this time.  He had blood 
pressure readings of 137/81 and 126/81, and took Lisinopril 
for his hypertension.     

April 2005 and August 2005 VA medical reports note that the 
veteran's diabetes mellitus was poorly controlled and that he 
did not have diabetic retinopathy.  

As of October 2005, the veteran had a blood pressure of 
129/88.  

A November 2005 VA medical report discloses that the veteran 
visited VA for prescription refills.  He explained that he 
had not been to VA for medical treatment for about a year, as 
he had been living on the east coast.  He continued to take 
insulin.    

May 2006 VA medical notes indicate that the veteran had blood 
pressure of 130/74.  At this time, his diabetes mellitus was 
uncontrolled, but he continued to take insulin and other 
medications.  The veteran indicated that he had been working 
as a contractor in Kuwait for the past six months, and 
therefore, that he had no blood glucose readings for that 
period of time.      

c. Discussion
The Board determines that the evidence preponderates against 
both of the veteran's claims.  First, with respect to the 
increased rating claim for diabetes mellitus, the evidence of 
record, while clearly establishing that the veteran has 
either required oral medication or insulin or both, along 
with a diabetic diet, does not reflect that this disability 
has necessitated a regulation of activities, which is defined 
as an avoidance of strenuous occupational and recreational 
activities.  The latter criterion is required for the next 
higher rating of 40 percent.  See 38 C.F.R. § 4.120, 
Diagnostic Code 7913.  That is, in reviewing treatment 
records as well as examination reports, the Board finds no 
indication that the veteran's diabetic treatment regimen has 
included regulation of activities within the meaning of the 
applicable rating criteria.   In addition, an April 2003 VA 
medical report expressly notes that the veteran had no 
history of episodes of ketoacidosis or hypoglycemic 
reactions, as would typify ratings of 60 percent and 100 
percent under this Code.  In the absence of such evidence of 
an increase in severity, a rating in excess of 20 percent is 
not warranted.  

It is apparent that the veteran's diabetes has been poorly 
controlled at times but the relevant medical evidence also 
indicates poor compliance with his prescribed treatment.  For 
example, it was reported in June 2002 upon a VA outpatient 
clinic visit that he had not taken his medication for about 6 
months.  It was noted in December 2003 that he did not 
administer his insulin correctly.  In any event, in the 
absence of the need for regulation of activities or episodes 
of ketoacidosis or hypoglycemic reactions, the evidence does 
not support a rating in excess of 20 percent under 38 C.F.R. 
§ 4.120, Diagnostic Code 7913.  

The Board is cognizant that the medical record suggests that 
there may be a complication of diabetes that warrants a 
separate noncompensable or compensable rating, which are part 
of the criteria for 60 and 100 percent ratings, respectively.  
See Diagnostic Code 7913 and Note (1) to that code.  In fact, 
this matter is addressed in the remand below.  However, a 60 
percent rating is warranted when diabetes requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycaemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated.  A maximum 100 percent 
rating is assigned for diabetes mellitus requiring more than 
one daily injection of insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycaemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
rated.  Under these circumstances, a rating in excess of 20 
percent is not warranted regardless of whether there are 
complications of diabetes that are noncompensable or 
compensable if separately rated.

Also in regard to the question of whether there are 
complications of diabetes mellitus, the Board notes that in a 
April 2001 VA medical record, it was noted that the veteran 
had "tingling" of the fingers, as well as impotence, the 
latter of which has been service connected at a rate of zero 
percent from January 2001.  As the evidence of record has not 
been fully developed and does not clearly portray the nature, 
etiology and severity of any peripheral neuropathy that may 
be present, the Board must remand this matter for further 
action.  See Remand, below.     

Turning next to the veteran's claim for an initial rating in 
excess of 10 percent for his service-connected hypertension, 
the Board similarly concludes that the evidence weighs 
against a finding that the veteran's current level of 
disability warrants a higher evaluation.  As reflected by VA 
medical reports spanning, September 2002 to May 2006, the 
veteran's hypertension has been well controlled overall, and 
none of these blood pressure readings falls within the range 
contemplated by Diagnostic Code 7101 for higher ratings of 20 
percent or more.  That is, the veteran's diastolic pressure 
has consistently hovered between 58 and 88, which falls well 
below the predominantly 110 or more diastolic pressure 
required for a rating of 20 percent of higher.  In addition, 
the veteran's systolic blood pressure has, at most, reached 
130, which does not satisfy the requisite "predominantly 200 
or more" under Diagnostic Code 7101.  Because of the lack of 
such evidence, the Board must deny the claim.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for 
higher ratings for diabetes mellitus and hypertension.  
Accordingly, the benefit of the doubt doctrine is not 
applicable and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant").        

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that his service-connected diabetes 
mellitus or hypertension have necessitated frequent 
hospitalizations beyond that contemplated by the rating 
schedule or has caused a marked interference with employment.  
In the absence of such factors, the criteria for submission 
for assignment of an extraschedular rating for these 
disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

 





ORDER

A rating in excess of 20 percent for service-connected 
diabetes mellitus is denied.

An initial or staged rating in excess of 10 percent for 
service-connected hypertension is denied.   


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim for service 
connection for PTSD, as well as the question of whether the 
veteran has complications of diabetes mellitus that warrant a 
separate rating, to include peripheral neuropathy.  38 C.F.R. 
§ 19.9 (2007).  

First, with respect to the PTSD claim, the Board notes that 
in order for a veteran to establish service connection for 
this disorder he must offer proof of: (1) a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current PTSD symptoms and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); accord Sizemore v. Principi, 
18 Vet. App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  In addition, where a current diagnosis of 
PTSD exists, the sufficiency of the claimed in-service 
stressor is presumed, however, credible evidence that the 
claimed in-service stressor actually occurred is also 
required.   Sizemore, supra.  

In the instant case, the Board determines that the veteran 
has satisfied two of the three service connection criteria 
for his PTSD claim.  The record reflects that the veteran has 
a current diagnosis of PTSD, as noted in VA medical reports 
spanning April 2003 to December 2004, and his DD-214 Forms as 
well as other service medical records indicate that he had 
active service at Phan Rang, Vietnam from October 1968 
through October 1969.  At his October 2004 videoconference 
hearing the veteran affirmed that while stationed at Phan 
Rang, his unit sustained mortar attacks, and photocopied 
pages from a book or other document denote that the Phan Rang 
Air Force Base was in fact attacked on numerous occasions in 
February, March, April, May, June, July, September, November 
and December of 1969.  Thus, having established that he has a 
current PTSD diagnosis as well as a verified stressor, the 
only question remaining amounts to whether any causal nexus 
links the two.  While the Board recognizes that the veteran 
failed to report for a scheduled VA psychiatric examination 
after having received notice of thereof in August 2006, in 
light of the pro-veteran stance of VA benefits law, as well 
as the fact that the veteran has satisfied two of the three 
elements to establish service connection for PTSD, the Board 
determines that a remand to obtain a VA medical opinion as to 
a causal nexus is warranted.  See Butler v. Principi, 244 
F.3d 1337, 1341 (Fed. Cir. 2001) (recognizing the "pro-
veteran nature of the veterans benefits adjudication 
system").

Additionally, as explicated above, there is medical evidence 
of tingling in the fingers, which may indicate peripheral 
neuropathy of the hands secondary to the veteran's diabetes.  
The Board finds that a VA neurological examination is 
necessary to disclose the nature, etiology and severity of 
any sensory impairment that may be present.  

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The veteran must be afforded a VA 
psychiatric examination for the purpose 
of determining whether his currently 
diagnosed PTSD is causally related to his 
verified in-service stressors, to include 
attacks sustained while stationed at Phan 
Rang Air Force Base in Vietnam between 
October 1968 and October 1969.   The 
examiner should review relevant portions 
of the claims file and indicate as such 
in the examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
clinician is requested to answer the 
following question:

             Is it at least as likely as 
not (50 percent or  
             greater probability) that 
the veteran's PTSD 
             was caused by his verified 
in-service stressor, 
              to include attacks on his 
unit at Phan Rang Air 
              Force Base in Vietnam?   

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

3. The veteran must be afforded a VA 
neurological examination for the purpose 
of determining the nature, etiology and 
severity of his sensory disturbance of 
the fingers.  

The clinician should review relevant 
portions of the claims file and indicate 
as such in the examination report.  
Following the neurological examination 
and any laboratory tests that are deemed 
necessary, the examiner should note 
whether there are complications from 
diabetes present and if so, the severity 
of such complications.  

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim for 
service connection for PTSD and determine 
if the veteran has any complications of 
diabetes.  The AMC/RO must rate any such 
complications.  If any benefit sought on 
appeal is denied or not granted to the 
veteran's satisfaction, the AMC/RO must 
issue an appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.
            



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


